DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-12, 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dinardo, JR. et a. (US 2015/0242897 A1) and further in view of Kelman (US 2014/0143080 A1).
 Claims 1, 2, 6, 7, 11, 12, 16-18:
 Dinardo a memory comprising instructions; and one or more hardware-based computer processors, wherein the instructions, when executed by the one or more computer processors, cause the one or more computer processors to perform operations comprising (see fig. 2): 
receiving data associated with an auction a particular product (near real-time online live auction) over a computer network; generating a first message (notification alerts about the auction) for a targeted recipient based at least on the data (see [0032]-[0033]); 
transmitting, to a device of the targeted recipient via a first channel, the first message comprising a landing page associated with the particular product and that indicates a channel available for transmission over the computer network ( customer identifying a product or service on a merchant website or e-commerce site and the customer clicking on the icon containing a landing page);
receiving, from the device of the targeted recipient via the landing page a selection of a second channel from the set of channels  (upon clicking on the icon a pop-up screen appears offering the customer the choice of entering other mobile device to be contacted with the product and/or service information…) ([0006]-[0010], [0036]-[0037]): 
detecting a notification trigger using the data (upon accumulating the information requested by the customer or when the event the customer chose occurs): in response to detecting the notification trigger, generating a second message and transmitting the second message to the device of the targeted recipient via the second channel ( the merchant responses by sending text message response with the information and an embedded ling to purchase …): and calling an Application Programming interface (API) to transmit the second message to the targeted recipient through the second channel (see [0033]-[0039]. 
Kelman teaches receiving temporal data (information about the auction) associated with an auction a particular product (auction information from auction websites) over a computer network (see [0009], [0023]-[0025]); 
generating a first message (notification or alerts message about the auction) for a targeted recipient based at least on the data (see [0032]-[0033], [0035]); 
detecting a notification trigger using based on the temporal data (auction status) associated with the auction and transmitting a message via the preferred channel (text, electronic message, text, instant message or auction alert App) (see fig. 4, 5, [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Claims 4, 5, 9, 10, 14, 15:
Dinardo teaches transmitting the message comprising the landing page associated with the particular product, the landing page comprising interactive graphical user interface elements data, and transaction hub presenting a plurality of transaction flow initiators relating to a plurality of respective particular products; wherein receiving the data over the network comprising accessing a website containing product or temporal data, and monitoring instant message communications (see [0036]-0042]).
Claims 19-21:
Dinardo teaches guiding the targeted recipient through at least a portion of the plurality of transaction flow initiators (see fig. 6, [0037]-[0039])
Claims 22, 23:
Dinardo teaches storing the data and the particular product in a database (see [0040]-[0041]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-7, 9-12, 14-23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688